 187324 NLRB No. 27AIKEN UNDERGROUND UTILITY SERVICES1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Mailed by Order of the
National Labor Relations Board™™ shall read ‚‚Mailed Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™William Lawrence, Darnell Price, and Joe Davis,Individually and as Partners, d/b/a/ Aiken Un-
derground Utility Services and Mildred Sand-ers. Case 11ŒCAŒ16393August 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSOn April 16, 1997, Administrative Law Judge Rob-ert C. Batson issued the attached Bench Decision, Sup-
plement to Bench Decision, and Order. The General
Counsel filed exceptions.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and has decided to affirm the judge™s findings and con-
clusions and to adopt the recommended Order as modi-
fied and set forth in full below.No exceptions were filed to the judge™s finding thatthe Respondent violated Section 8(a)(1) and (4) of the
Act by denying employment to the Charging Party,
Mildred Sanders, and her sister, Zerretta Cave, because
the charging party had filed unfair labor practice
charges against a union. To remedy this violation, the
judge recommended that the Respondent take certain
affirmative action to effectuate the policies of the Act.
Specifically, the judge ordered that the Respondent
make Mildred Sanders and Zerretta Cave whole for
any loss of pay or benefits they incurred as a result of
the discrimination against them, and, if it resumed op-
erations, offer them employment at jobs that are the
same or similar to those they would have held had the
discrimination not occurred. The judge™s recommended
Order also included a requirement that the Respondent
file a sworn certification with the Regional Office of
the steps it had taken to comply with the Order. The
judge noted that he was not including in the rec-
ommended Order a requirement that the Respondent
post a notice to employees of this Decision and Order
because the Respondent had not operated for several
months at the time of the hearing and had no place of
business or employees. The General Counsel has ex-
cepted to the judge™s failure to provide for the mailing
of notices to employees.When the record indicates that a respondent™s facil-ity has closed, the Board routinely provides for the
mailing of notices to employees. Indian Hills CareCenter, 321 NLRB 144 (1996). Accordingly, we shallmodify the judge™s Order to include that requirement.
Also, in accord with Indian Hills, we are appendingthe required notice, adding a requirement that the Re-spondent make its records relevant to the remedy avail-able to the Board upon request, and including the time
frames for these actions.ORDERThe National Labor Relations Board adopts the rec-ommended order of the administrative law judge, as
modified below, and orders that William Lawrence,
Darnell Price, and Joe Davis, Individually and as Part-
ners, d/b/a Aiken Underground Utility Services, Aiken,
South Carolina, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Refusing to hire, or discharging, its employeesbecause they have filed unfair labor practice charges
against a union or exercised any rights guaranteed
them by Section 7 of the Act.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act.(a) Make Mildred Sanders and Zerretta Cave wholefor any loss of pay or benefits they may have suffered
by reason of the discrimination against them described
in the Bench Decision.(b) Should the Respondent resume operations, offerMildred Sanders and Zerretta Cave employment in the
same or similar jobs.(c) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(d) Within 14 days after service by the Region, mailcopies of the attached notice marked ‚‚Appendix.™™1The Respondent shall duplicate and mail, at its own
expense, a copy of the notice to all employees em-
ployed by the Respondent at any time since October
10, 1994.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00187Fmt 0610Sfmt 0610D:\NLRB\324.021APPS10PsN: APPS10
 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to hire and WEWILLNOT
dis-charge employees because they have filed unfair labor
practice charges against a union or because they have
exercised any rights guaranteed them by Section 7 of
the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of Act.WEWILL
make Mildred Sanders and Zerretta Cavewhole for any loss of pay or benefits they may have
suffered by reason of the discriminatory action taken
against them.WEWILL
offer Mildred Sanders and Zerretta Caveemployment in the same or similar jobs they were
promised should we resume operation.WILLIAMLAWRENCE, DARNELLPRICEANDJOEDAVIS, INDIVIDUALLYANDAS
PARTNERS, D/B/AAIKENUNDERGROUNDUTILITYSERVICESDonald Gattalaro, Esq., for the General Counsel.William Lawrence and Joseph Davis, for the Respondent.Mildred Sanders, Pro Se, for the Charging Party.BENCH DECISION AND CERTIFICATIONROBERTC. BATSON, Administrative Law Judge. This casewas heard by me at Aiken, South Carolina, on January 29,
1997. At the close of the hearing, I delivered a Bench Deci-
sion pursuant to Section 102.35(a)(10) of the Board™s Rules
and Regulations, which found that Respondent had engaged
in certain unfair labor practices. Herewith, I issue a Supple-
ment to Bench Decision which corrects and supplements the
Decision in certain regards.The portion of the transcript which contains my Bench De-cision, pages 64Œ70, as corrected, is attached hereto as ‚‚Ap-
pendix A.™™ I certify the accuracy thereof and the Supplement
to the Bench Decision is attached as ‚‚Appendix B.™™APPENDIX A64....MR. GATTALARO: With that I have no further questions.JUDGEBATSON: All right. Mr. Lawrence, you are excusedif you have nothing further.(The witness is excused.)
JUDGEBATSON: Gentlemen, there is basically no disputeas to the facts here. It appears the only ones [who] could dis-
pute the pertinent facts of Aiken Underground Utility Serv-
ices refusing to hire Ms. Sanders and Ms. Cave would be
Mr. Price or Mr. Hart who seem to transmit a lot of informa-
tion and they are not here to testify.I think the case would be appropriate for a bench decisionother than having you gentlemen file Briefs. Now let me say
right now after I render this decision when I receive the tran-
script in my office I will issue a supplement to it setting
forth the remedy to be complied with.However, I want to keep in mind and you keep this inmind, Mr. Lawrence and Mr. Davis also, if anytime beforeŠ
well, anytime you can go on and voluntarily comply with the
Order, you know.This would be Appendix A, Bench Decision. The chargein this case was filed by Mildred Sanders on January 30,
1995, and amended on February 15, 1995 and was properly
served upon Respondent. The Answer to the Complaint de-
nied data or factors which would give Board jurisdiction.
However, the65General Counsel called Mr. Alan Crawford who was em-ployed as an East Coast controller for Cable Com installing
fiber, cable, and telephone lines at the Savannah River
Project.Jurisdiction is based upon Respondents having a substan-tial impact on the National defense of the United States. I
find that the case is properly before the Board and that juris-
diction has been established.Now as I noted before going into the decision there is ba-sically no dispute as to the facts. Ms. Sanders, Mildred Sand-
ers, testified that in about September of 1994 at the Employ-
ment Office in AikenŠAiken, South Carolina she went and
filled out and completed an application to go to work for
Aiken Underground Utilities Services.Excuse me. There was also an Amended Complaint whichlabels the case or titles the case William Lawrence, Darnell
Price, and Joe Davis, individually, and as partners d/b/a
Aiken Underground Utility Services. The Amended Com-
plaint was issued by the Acting Regional Director of Region
XI on January 10, 1997. The only thing changed that I see
is just the title of the case.Ms. Sanders testified that in about September of 1994 shewent to the Aiken Employment Office and filled out an ap-
plication for employment with Aiken Utility Underground
and it appears that by October 9th there was estimated a hun-
dred people at some barber shop to complete applications to
work66for Aiken Underground.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00188Fmt 0610Sfmt 0610D:\NLRB\324.021APPS10PsN: APPS10
 189AIKEN UNDERGROUND UTILITY SERVICESMs. Price and Ms. Cave, the other alleged discrimminateewho is a sister to Ms. Sanders I understand, were told by Mr.
Price that if they passed a G.E.T. and a drug test they would
be hired, and I understand from the testimony that Mr. Price
gave them almost their option of whatever jobs they wanted.Now it appears that they were told that the job would lasttwo to five years. At that time the testimony of Ms. Sanders
is that the partners in the operation were Darnell Price, Wil-
liamŠJoe Davis, a Mr. Hart, and a Mr. Simon. Now this
was in October.Ms. Sanders and Ms. Cave completed their applicationsand Mr. Price who seemed to be the spokesman for the
group, or at least the moving partner, told them to come in
at about 9:00 the next day. This is the day after October 9th.On October 10th Ms. Sanders testified Mr. Price wantedto talk individually and told Ms. Sanders she could have any
job she wanted. She could be a foreman and, apparently,
they offered Ms. Cave an option as to various jobs. Mr.
Simon my notes indicate agreed with that and told her to re-
turn the next day.Then about mid-October Ms. Sanders testified that Mr.Hart about the 14th or 15th of October said he would call
them back to work, and then he told Hart according to Ms.
Sanders™s testimony and as I said it™s not deniedŠtold her
that she67had filed charges against the Carpenters Union which ap-pears to be Case 11ŒCBŒ2395.He didn™t tell her the case number or anything like thatjust that because she had filed charges against the Union and
it appears that Ms. Cave™s testimony is that she also several
years back filed charges against the Union. Hart told them
I gather that Price had said that although they had passed the
test and been given a green card they were never sent out
to work.My notes reflect that Hart says that Price said they didn™twant them because they had filed charges against the Union.
The testimony from Ms. Sanders is that and from Ms. Cave
is that they were simply never called to work and I find that
that violates Section 8(a)(1) and (4) of the National Labor
Relations Act.It also appears that in April of 1995 the organization wentfrom a partnership to a corporation but was only active for
about a month. Now Mr. WilliamŠMr. William LawrenceŠ
did not become a partner in the firm until January 25th of
1995. I will leave to the compliance stage of the proceeding
what liability, if any, would fall on Mr. Lawrence since at
the crucial time here he was not a part of the firmŠof the
partnership.My Order will be to make Ms. Sanders and Ms. Cavewhole for any loss of earnings or other benefits that they
may have68sustained as a result of this discrimination against them. Itwould be futile to order reinstatements since the organization
no longer exist[s] either as a partnership or a corporation. I
will leave to the compliance stage of the proceeding as towhat liability that might be.When I receive the transcript I will issue a supplementaldecision and a certification of the transcript. (Off the record.)(Off the record.)JUDGEBATSON: On the record. In addition to the facts thatI have stated earlier, Ms. Sanders testified that Mr. Price in
a conversation with her acknowledged that he had heard that
she had filed charges against the Union, and, accordingly,
would not hire her. Neither Ms. Sanders nor Ms. Cave were
ever called to work.If no exceptions are filed as provided by 102.46 of theBoard™s Rules and Regulations these findings, and conclu-
sions, and recommended Order shall be provided as provided
in 102.48 of the Rules to be adopted by the Board and all
objections to them shall be deemed waived for all purposes.I have stated what my Order will be. To make them wholefor any losses they may have sustained by reason of dis-
crimination against them. That will be left to the compliance
stage of the proceeding, and also as to whether or not since
Mr. Lawrence was not at material timesŠthat is, at69the time that they were refused employment because of hav-ing filed charges against the Union, he was not a partner in
the firm.I believe the General Counsel™s theory is that it was a con-tinuing violation even after Mr. Lawrence became a partner.
Again, I™ll leave that to the compliance stage of the proceed-
ing.That concludes my decision.
Is there anything further, gentlemen?
MR. GATTALARO: Nothing from the General Counsel,Your Honor.JUDGEBATSON: Mr. Lawrence?MR. LAWRENCE: No, sir.JUDGEBATSON: Mr. Davis?MR. DAVIS: No, sir.JUDGEBATSON: All right, gentlemen, I thank you for yourcourtesy and the professional manner in which you presented
your case, Mr. Gattalaro, and Mr. Lawrence, you did a good
job also. I understand that you don™t really dispute the facts.
Your contention is simply that you should not be liable be-
cause you were not a partner. You were not a part of the
firm at that time.MR. LAWRENCE: That™s correct.JUDGEBATSON: That™s your sole contention and I havestated that in my decision. It will be up to the compliance70stage of the proceedings to determine what, if any, liabilitymight evolve on you.All right, if there is nothing further, gentlemen, this pro-ceeding is now closed.(Off the record.)
(Whereupon, the hearing in the above entitled matter wasclosed at 12:13 p.m.)APPENDIX BDonald Gattalaro, Esq., for the General Counsel.William Lawrence and Joseph Davis, for the Respondent.Mildred Sanders, Pro Se, for the Charging Party.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00189Fmt 0610Sfmt 0610D:\NLRB\324.021APPS10PsN: APPS10
 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Inasmuch as Respondent had not operated for several months atthe time of the hearing, had no place of business or employees, I
shall not order a notice to employees be posted.SUPPLEMENT TO BENCH DECISIONROBERTC. BATSON, Administrative Law Judge. This casewas heard by me on, January 29, 1997, at Aiken, South
Carolina. At the close of evidence and argument, I delivered
a Bench Decision, transcript pages 64Œ70, pursuant to Sec-
tion 102.35(a)(10) of the Board™s Rules and Regulations and
found that Respondent had engaged in certain unfair labor
practices.The Decision is further supplemented to include the fol-lowing recommended Order.1[Recommended Order of the Supplement to Bench Deci-sion omitted from publication.]VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00190Fmt 0610Sfmt 0610D:\NLRB\324.021APPS10PsN: APPS10
